DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended the independent claim to recite a “single shutter”. This implies the shutter is a singular member. However, claim 12 recites that the shutter can be made up of multiple halves. Examiner is interpreting this claim to mean the shutter is a single piece, however, notes that in the prior art, halving a single shutter is common and known. Claims 13-14 are rejected by virtue of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 11,086,083 to Matthews et al.
Matthews discloses in the abstract and figures 2A-4C and 6A, an optical subconnector housing comprising: 
A subconnector housing (611a); 
A plurality of optical cable assemblies (not labeled in figure 6A, but same as figures 2A-4C component 220) disposed within the subconnector housing, each optical cable assembly comprising at least one optical ferrule (621), each ferrule comprising a plurality of waveguides (not labeled in figure 6A, but same as figures 2A-4C component 222); 
A single shutter (630; figure 6A) integral to the subconnector housing that covers mating ends of the plurality of ferrules (when closed, the shutter covers the internal components); 
A shutter activation mechanism (633) integral to the housing coupled to the shutter and configured to open and close as claimed (figure 6A “closed” and when arm 633 is actuated , the shutter opens in figure 6B). There is no specific structure recited as to the “shutter activation mechanism of the mating … connector”. The leading edge (612) activates the shutter on the subconnector side.
As to claim 2, the leading edge (612) pushes against the lever arm (633).
Claim 3 is similar to the above.
As to claim 11, the leading edge moves in a lateral direction relative to the subconnector. 
As to claim 12, figures 2-4 have a first and second half.
As to claim 13, two opposing halves activate and move (figure 3C).
As to claim 14, the two halves slide over the housing (figure 2D).
As to claim 15, figure 4B depicts an embodiment with clamshell openings. It is noted that the embodiments in figures 2-3 would also be “clamshell” as they are two pieces that open and close to seal at a common edge.
As to claim 16, a pin is within a rail (335; figure 3A). 
As to claim 17, the housing has an internal cavity. 
As to claim 18, the internal cavity has a latch and securing means (115; figure 1C)
As to claims 19 and 21-23, cables and retainers are incorporated by reference (column 6, lines 37-50).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-19, and 21-23   is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,246,737 to Martin in view of US 2019/0187385 to Watanabe.
Martin discloses in the abstract and figures 1-4, an optical subconnector housing comprising: 
A subconnector housing (5); 
An optical cable assemblies (35) disposed within the subconnector housing, each optical cable assembly comprising at least one waveguide (2);
A single shutter (11) integral to the subconnector housing that covers mating ends of the plurality of ferrules (when closed, the shutter covers the internal components); 
A shutter activation mechanism (guide rain 15 and spring coupling sleeve 20) integral to the housing coupled to the shutter and configured to open and close as claimed (figures 2 vs. 4).
As to claim 2, the covers spread open when the connectors engage and activate via the guide rain 15 and sleeve 20.
Claim 3 is similar to the above.
As to claim 11, the leading edge moves in a lateral direction relative to the subconnector. 
As to claim 12, shutters have a first and second half (26 and 27).
As to claim 13, two opposing halves activate and move (figure 2).
As to claim 14, the two halves slide over the housing (figure 4).
As to claim 15, figure 3 depicts an embodiment with clamshell openings. 
As to claim 16, a rail 15 is disclosed. 
As to claim 17, the housing has an internal cavity. 
As to claim 18, the internal cavity has a latch and securing means (locking recesses 23)
However, Martin fails to disclose multiple waveguides or an array of shutter equipped connector portions. Martin also fails to disclose various internal securing means for waveguides. It is noted that stacking multiple connectors and securing ferrules within a housing is commonly practiced.
Watanable discloses such an array in figure 27 and internal ferrule securing with pins and latches in figure 10. 
It would have been obvious to one having ordinary skill in the art to duplicate the connector structure disclosed by Martin into an array as taught by Watanable with the internal securing means as a matter of design choice to increase capacity.
Claim(s) 4, 20 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Watanable.
Matthews discloses the invention as claimed except for multiple carriers and connectors with their respective control components. Matthews does disclose shaped mating pieces (237 and 238) that would serve as movement control. Duplicating components to provide an array of connectors is commonly known and practiced.
Watanable discloses such an array in figure 27 and internal ferrule securing with pins and latches in figure 10. 
It would have been obvious to one having ordinary skill in the art to duplicate the connector structure disclosed by Matthews into an array as taught by Watanable with the internal securing means as a matter of design choice to increase capacity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883